Citation Nr: 1635224	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  12-14 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for a heart disorder, to include as due to herbicide exposure and as secondary to service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1968, June 1991 to December 1991, and March 2003 to July 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Board remanded the case for further development in November 2014.  The case has since been returned to the Board for appellate review.

In his June 2012 VA Form 9, the Veteran requested a videoconference hearing before the Board.  However, in an October 2012 statement, he withdrew his hearing request.  See 38 C.F.R. § 20.704 (e) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was most recently afforded a VA examination in January 2015.  The examiner diagnosed the Veteran with congestive heart failure and opined that the disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, to include exposure to herbicides.  In so finding, the examiner noted that the Veteran's service treatment records do not indicate that he complained of, was treated for, or had any incidents or events associated with a heart condition during service.  The examiner also observed that the Veteran had surgery to install and automatic implantable cardioverter defibrillator in 2012 and that the Veteran did not have any other hospitalizations for the treatment of heart conditions other than the 2012 surgery.  

Notably, the examiner did not discuss the importance of the finding that the Veteran did not have any complaints, treatment, incidents, or events associated with a heart condition during service.  In addition, she did not address a June 1991 in-service medical screening summary indicating that the Veteran had abnormalities without left ventricular hypertrophy.  Moreover, the Veteran's VA treatment record shows that he had surgery to install an implantable cardioverter-defibrillator in May 2010.
Additionally, the examiner conclusively stated that the Veteran's congestive heart failure was less likely than not related to his exposure to herbicides without providing a rationale for that opinion.

Finally, in the November 2014 remand, the Board directed the VA examiner to provide an opinion as to whether the Veteran's heart disability was caused or aggravated by his service-connected PTSD.  However, the January 2015 VA examiner did not provide such an opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For these reasons, the Board finds that the January 2015 opinion is inadequate, and a remand is necessary to obtain an additional medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his current heart disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

2.  After completing the preceding development, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any heart disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner should review all pertinent records associated with the claims file, including his service treatment records, post-service medical records, the January 2015 VA examination, and lay statements.

The examiner should also note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

The examiner should identify all current heart disorders and indicate whether the Veteran has ischemic heart disease.

For each diagnosis identified, he or she should state whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service, to include as due to herbicide exposure (notwithstanding the fact that such an association may not be presumed).

The examiner should also state whether it is at least as likely as not that the disorder was caused by or permanently aggravated by the Veteran's service-connected PTSD.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address and to his representative.  It should also be indicated whether any notice sent was returned as undeliverable.

4.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




